Citation Nr: 0736127	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for skin problems.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1967 to April 1969, 
and from April 1971 to April 1974.  

The veteran's appeal as to the issue listed above arose from 
a March 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
denied the veteran's claim of entitlement to service 
connection for skin problems.  

In July 2004, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, it was subsequently determined that the 
veteran had withdrawn his request for a hearing.  See 
38 C.F.R. § 20.702(e) (2007); Certification of Appeal (VA 
Form 8), dated in October 2004.  

In a July 2007 statement, the veteran indicated that he would 
accept the denial of his claim if the VA left his case open 
until such time as he is released from prison.  
Unfortunately, the VA can not indefinitely leave open a 
claim.  Accordingly, as the veteran clearly disputes the 
denial of his claim, the Board will proceed without further 
delay.  


FINDING OF FACT

The veteran does not have a skin disorder as the result of 
his active military service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that service connection is warranted for 
skin problems.  Specifically, he argues that he has skin 
problems due to exposure to Agent Orange during service in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

The veteran's service medical records show that in June and 
October of 1969, he was treated for complaints of warts, and 
breaking out in spots, with an impression in the October 1969 
report of tinea versicolor.  The separation examination 
reports from the veteran's first and second periods of active 
duty, dated in February 1970, and January 1974, as well as an 
entrance examination report for the second period of active 
duty, dated in March 1971, all show that his skin was 
clinically evaluated as normal, and that some scars were 
noted.  The February 1970 report notes tinea versicolor.  In 
all three accompanying "reports of medical history," the 
veteran denied a history of skin diseases.  

The Board finds that the service medical records provide 
evidence against this claim.

As for the post-service medical evidence, it consists of VA 
reports, dated in 1975 and 1981, and non-VA medical reports 
dated between 1991 and 2006.  This evidence includes a VA 
Agent Orange protocol examination report, dated in July 1981, 
which notes fungal lesions of the toenails and feet, 
bilaterally, back and shoulder acne, and penile venereal 
herpes.  The findings note tinea of the feet and toenails, 
and "mild acne."  An associated report, also dated in July 
1981, indicates that the veteran reported a history of acne 
at his shoulders and neck since 1968, and a five-year history 
of penile herpes.  The assessments were "minimal acne," 
recurrent herpes with no active lesions, and fungus on the 
feet.   

The non-VA medical records are all from correctional 
institutions, and are dated between 1991 and 2006.  These 
reports show that the veteran has received occasional 
treatment for complaints of skin symptoms that included 
itching, burning, open lesions, rashes, and "hives."  The 
assessments were contact dermatitis of the hands, 
neurodermatitis, "rule out eczema/psoriasis," folliculitis, 
tinea manis, "eczema vs. dishydrosis," and "eczema vs. 
xerosis vs. dermatitis."

During his first period of active duty, the veteran was 
treated for tinea versicolor in 1969, and his February 1970 
separation examination report notes tinea versicolor.  
However, there is no record of treatment for skin symptoms 
between the veteran's first and second periods of service, 
his March 1971 entrance examination report shows that his 
skin was clinically evaluated as normal, he was not treated 
for skin symptoms during his second period of active duty, 
and his January 1974 separation examination report shows that 
his skin was clinically evaluated as normal.  In the 
accompanying January 1974 "report of medical history" the 
veteran denied a history of skin diseases.  Given the 
foregoing, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  

Furthermore, the first post-service evidence of a skin 
condition is found in the veteran's July 1981 VA Agent Orange 
protocol examination report.  Therefore, the earliest medical 
evidence of a skin disorder comes at least six years after 
separation from active duty service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is 
no competent evidence showing or indicating that the veteran 
has a skin disorder that is related to his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

To the extent that the veteran has asserted that he has a 
skin disorder secondary to exposure to Agent Orange, the 
statutory provision specifically covering Agent Orange is 38 
U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In this case, the veteran is shown to have served in Vietnam, 
and he therefore qualifies for the presumption of exposure 
under 38 U.S.C.A. § 1116(f).  However, he is not shown to 
currently have a skin condition for which presumptive service 
connection is allowed.  Id.  Therefore, although exposure to 
Agent Orange is conceded, the criteria for presumptive 
service connection are not shown to have been met.   In 
addition, there is no competent medical evidence of a link 
between a current skin condition and exposure to Agent Orange 
during service.  Combee.  
As a final matter, although the veteran is deemed to have 
participated in combat, the disability in issue is not 
claimed to have been incurred due to combat.  In any event, 
the Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a diagnosis, and a medical nexus 
to service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  Service 
connection for skin problems is therefore not warranted.  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in October 2003, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. Apr. 5, 2006), aff'd Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006 and September 2007, and in any event, as 
the claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

In this regard, the veteran has not been afforded an 
examination, and an etiological opinion has not been 
obtained.  However, under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the Board has determined that a chronic skin 
condition is not shown during service, there are no relevant 
post-service medical treatment records dated prior to 1981 (a 
period of six years after separation from service), and there 
is no competent evidence to show that the veteran has a skin 
condition that is related to service, to include as due to 
exposure to Agent Orange.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the 
foregoing, the Board finds that the veteran has not been 
prejudiced by a failure of VA in its duty to assist, and that 
any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  



ORDER

Service connection for skin problems is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


